Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/9/22 has been entered.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 15-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liguore, U.S. Patent Application Publication No. 2010/0133039  in view of Le Bonte et al, WO 2010/149354A1.
Liguore discloses a sandwich structure comprising a plurality of shape memory alloy wires which may be disposed as an intermediate layer comprising one or more elastomeric layers which are sandwiched by outer polymer plies, wherein the outer plies can be epoxy.  See paragraph 0037.  The shape memory wires can be disposed in a parallel orientation or in a woven fabric.  See paragraphs 0031, 0038.  Thus, looking at figure 10, the interlayer 56 which can be a viscoelastic material, (which is an elastomer), comprises a plurality of shape memory wires.  This interlayer 56 is a central layer which has outer plies 52 on either side.  The structures can be consolidated by heat, pressure and consolidation rollers, which are equated with calendering.  See paragraph 0039.  Any wire would be temperature adjustable, i.e., able to have its temperature adjusted, by subjecting it to a cooling deice.  Any wire would be heatable. The structure of Liguore is capable of performing the intended uses set forth in the preambles of claims 15-21.  Further, the limitations are found only in the preamble of claims 15-21.  When reading the preamble in the context of the entire claim, the recitation recitations a wing tip of an aircraft, an aileron, elevator or rudder of an aircraft, an air channel for an aircraft, a seat, recliner or bed for an aircraft, a wing of an aircraft and an air flap or ventilation nozzle of an aircraft are not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
Liguore differs from the claimed invention because it does not disclose that the elastomer layer, (viscoelastic layer 56),  comprises a foam material. 
However, Le Bonte discloses damping materials suitable for use in aircraft panels.  Le Bonte teaches employing an elastomeric foam as the core layer in order to provide light weight acoustic insulation and vibration damping.  See page 5, lines 21-26.
Therefore, it would have been obvious to one of ordinary skill in the art to have employed a foam as the elastomeric material in Liguore in order to provide vibration damping and acoustic insulation at a lower weight.  
With regard to the newly added limitation in the amendment filed 9/1/21, once the foam of Le Bonte was used as the elastomeric material in Liguore, the cover layers of Liguore would be in contact with and pressed against the foam material of the core layer. Further, ply 52a itself would form cover layers since  layer 56 is embedded within ply 52a and would be in direct contact with it.  
Claim(s) 11-14 is/are rejected under 35 U.S.C. 103 as obvious over Liguore, U.S. Patent Application Publication No. 2010/0133039, with evidence from “Activating Nitinol with Electric Current”, hereinafter Activating,  in view of Le Bonte et al, WO 2010/149354A1.
Liguore  in view of Le Bonte remains as set forth above.  Liguore discloses NiTi as a suitable shape memory alloy for making the wires.  As shown by Activating, NiTi, (Nitinol), can be activated by electrical heating.  
Applicant’s amendment filed 6/9/22 and arguments have been fully considered but are not persuasive.
Applicant notes that there is no recitation anywhere in Liguore or the claims of the instant application for any such “elastomer layer” as stated by the examiner.  However, Liguore teaches a viscoelastic layer.  See paragraph 0037.  A  viscoelastic layer is an elastomer, as stated in paragraph 0037 of Liguore.   Further, note that claim 6 of the instant application recites that the core layer is an elastomer.  Thus, Liguore teaches an elastomer layer as layer 56, which corresponds to the claimed core layer.  
Applicant argues that the lack of any elastomer layer adds to the confusion as to the structure to which the Examiner intends to cite in Liguore and/or Le Bonte.  In response to this argument, as set forth above, layer 56 as cited in the previous action and above, is a viscoelastic layer.  Thus, layer 56 is the layer which is being referred to by the examiner and is the layer which is disclosed as being viscoelastic.  A viscoelastic layer is an elastomer by definition.
Applicant argues that because layer 56 is encased within the fiber reinforced synthetic resin which makes up ply or plies 52a that plies 52 a cannot be in contact with and pressed against the interlayer.  This argument is not fully understood, because there is no space between the ply or plies 52a and the interlayer 56, which means that the layers 56 and the plies 52a would necessarily be in contact and form cover layers for the layer 56.
Applicant argues that to state that the ply or plies 52a form cover layers is impermissible because it is using one component to satisfy multiple distinct and separate features.  However, the ply or plies 52 are one or more layers of fiber reinforced resin which encases the layer 56 and thus forms cover layers on either side.  The resin is present on both sides of the layer 56 and therefore two cover layers are present, and a single material is not used to cover multiple distinct and separate features.  In Liguore, the first and second cover layers are formed by resin which is on either side of the layer 56, not by one layer which is only on one side of the layer 56.  There is nothing in the claims that require that the cover layers do not contact each other.
Applicant argues that Liguore does not disclose parallel wires.  However, paragraph 0031 and 0032 disclose incorporating the wires in tows which are parallel.  Further, even within the mesh which is exemplary in layer 56, which means that other wire orientations including the parallel orientation of wires as disclosed at paragraphs 0031 and 0032 would also be useful in layer 56, the wires are still parallel in each direction in layer 56.  The claims do not preclude the presence of other wires which are not parallel.
Applicant argues that claim 9 intends to recite a plurality of films of elastomer wherein each of the films is formed by a calendering process.  However, the instant claims are drawn to the product, not the process of making.  Therefore, the burden is shifted to Applicant to show that any process differences produce an unobvious difference between the claimed product and the prior art product.  Further, Liguore teaches that there may be a plurality of plies 52 and that the elastomer interlayer may be present in one or more than of the plies, and that the plies are united by head and pressure which is equated with calendering.  Therefore, Liguore teaches a plurality of elastomer layer which have been subjected to calendering.
With regard to claim 15, as set forth above, the interlayer 56 is in direct contact with the upper and lower covering of ply or plies 52a.
Applicant argues that there is no strict rule which allows the preamble to be summarily dismissed.  However,  the preamble was not summarily dismissed, but instead the  entirety of the  claim was analyzed and carefully considered, however, upon careful consideration it is clear that the preamble is not relied on for antecedent basis for any claim limitations and the body of the claim describes a complete invention.  In such a case, the preamble is not considered to be limiting.   
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH C IMANI whose telephone number is (571)272-1475. The examiner can normally be reached Monday-Wednesday 7AM-7:30; Thursday 10AM -2 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH C IMANI/Primary Examiner, Art Unit 1789